In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1298 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

TODD SUTTON, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Central District of Illinois. 
           No. 2:10‐CR‐20048 — Michael M. Mihm, Judge. 
                      ____________________ 

    ARGUED DECEMBER 12, 2013 — DECIDED FEBRUARY 10, 2014 
                  ____________________ 

     Before BAUER, CUDAHY, and POSNER, Circuit Judges. 
    CUDAHY, Circuit Judge. This case concerns the sufficiency 
of evidence for a search warrant. Defendant Todd Sutton ap‐
peals an order denying his motion to suppress the fruits of a 
search of his cousin’s apartment, arguing that the underlying 
warrant  was  not  supported  by  probable  cause. Agents  exe‐
cuting that warrant found more than fifty grams of crack co‐
caine.  Pursuant  to  a  plea  agreement,  Sutton  pleaded  guilty, 
but  retained  the  right  to  appeal  the  denial  of  the  motion  to 
2                                                          No. 13‐1298 

suppress.  Because  the  facts  indicate  that  probable  cause  ex‐
isted for the search warrant, we now affirm. 
    This  investigation  began  when  Special Agent  Kristopher 
Lombardi of the Kankakee Metropolitan Enforcement Group 
(KAMEG)  received  a  tip  from  a  confidential  informant  (CI) 
that  he  had  seen  an  individual  known  as  “Cap”  in  posses‐
sion of an ounce of cocaine and provided the address of an 
apartment  where  he  had  seen  “Cap.”  The  CI  was  familiar 
with cocaine and its distribution because he had previously 
been  involved  in  the  sale  of  narcotics.  In  an  effort  to  obtain 
leniency on pending drug charges, the CI was working with 
KAMEG.  In  fact,  within  a  six  month  period  prior  to  this 
search, he had provided information that had led to another 
cocaine seizure and arrest. 
    Acting  on  the  CI’s  information,  Lombardi  searched  the 
name “Cap” in a law enforcement database containing alias‐
es  of  arrestees  and  suspects.  Todd  Sutton  was  listed  as  a 
match  for  the  alias  “Cap.”  Lombardi  then  obtained  a  book‐
ing photo of Sutton and showed it to the CI, who confirmed 
that  the  man  he  identified  as  “Cap”  was  Sutton.  Lombardi 
then drove the CI past the address where the CI claimed to 
have  witnessed  Sutton  in  possession  of  the  cocaine.  The  CI 
confirmed  the  location.  The  CI  further  informed  Lombardi 
that the apartment’s tenant was Nikiya Foster, whom the CI 
believed  to  be  Sutton’s  girlfriend.  A  law  enforcement  data‐
base  confirmed  that  Foster  was  indeed  the  apartment’s  ten‐
ant; however, Lombardi later discovered that she was actual‐
ly Sutton’s cousin. 
  That same day, Lombardi took the CI before a Kankakee 
County judge when the CI signed a “John Doe” affidavit in 
No. 13‐1298                                                          3 

support  of  a  search  warrant.  That  affidavit  read  in  relevant 
part as follows: 
   Within  the  past  10  days  from  May  2nd,  2010  I  have 
   seen  approximately  one  ounce  of  cocaine  inside  the 
   residence  located  at  1525  West  Station  St.  Apt.  1W, 
   Kankakee, IL. I am familiar with cocaine and the way 
   it  is packaged for sale because I  have sold cocaine in 
   the past. I am not currently under the influence of al‐
   cohol  or  drugs. At  this  time,  I  am  a  Confidential  In‐
   formant  Source  for  KAMEG.  I  am  using  an  assumed 
   name  for  fear  that  I  may  receive  bodily  harm  for  the 
   information that I have provided for KAMEG. 
    Lombardi  filed  his  own  affidavit  in  support  of  the  war‐
rant  reiterating  the  CI’s  information,  detailing  certain  cor‐
roboration  and  describing  Lombardi’s  previous  experience 
with the CI. The county judge issued the warrant, and offic‐
ers executed it that same evening. During the search, agents 
found: 63  grams  of crack cocaine in a bedroom  closet;  male 
clothing  and  shoes  in  the  same  closet;  a  digital  scale  with 
white  powder  residue  and  other  items  frequently  used  to 
cook crack cocaine in the kitchen; a handwritten letter on the 
kitchen  table  referring  to  “Cap”;  and  a  computer,  on  which 
agents  viewed  a  video  depicting  Sutton  in  the  apartment. 
Following Sutton’s arrest, agents discovered that Foster was 
Sutton’s  cousin,  not  his  girlfriend;  that  Sutton  was  the  only 
person  in  possession  of  keys  to  the  apartment  besides  her; 
and  that  she  rarely  entered  the  bedroom  where  the  cocaine 
was found. 
   Sutton  was  indicted  and  subsequently  filed  a  motion  to 
suppress the evidence on the bases that (1) the warrant was 
based on stale information; (2) the CI’s information was base‐
4                                                          No. 13‐1298 

less and uncorroborated; and (3) the affidavit supporting the 
warrant was reckless, and contained at least one false state‐
ment.  Determining  that  there  was  probable  cause  and  that 
none of Sutton’s arguments warranted suppression, the dis‐
trict court denied the motion. Sutton then  pleaded guilty to 
possession  with  intent  to  distribute  50  grams  or  more  of 
crack cocaine. Subject to his plea agreement, Sutton retained 
his right to appeal the district court’s ruling on the suppres‐
sion motion. 
      
                                   I. 
    This  warrant  was  supported  by  probable  cause.  “Proba‐
ble cause is established when, considering the totality of the 
circumstances, there is sufficient evidence to cause a reason‐
ably prudent person to believe that a search will uncover ev‐
idence  of  a  crime.”  United  States  v.  Harris,  464  F.3d  733,  738 
(7th  Cir.  2006)  (citing  Illinois  v.  Gates,  462  U.S.  213,  238 
(1983)). When a search is authorized by a warrant, deference 
is owed to the issuing judge’s conclusion that there is proba‐
ble  cause.  United  States  v.  Sims,  551  F.3d  640,  644  (7th  Cir. 
2008). Courts should defer to the issuing judge’s initial prob‐
able cause finding if there is “substantial evidence in the rec‐
ord”  that  supports  his  decision.  Id.  (citing  United  States  v. 
Koerth,  312  F.3d  862,  865  (7th  Cir.  2002)).  However,  a  judge 
may  not  rely  solely  on  “conclusory  allegations”  or  a  “bare 
bones” affidavit. Id. 
    When  probable  cause  is  supported  by  information  sup‐
plied  by  an  informant,  we  particularly  look  to  several  fac‐
tors:  (1)  the  degree  to  which  the  informant  has  acquired 
knowledge  of  the  events  through  firsthand  observation,  (2) 
No. 13‐1298                                                          5 

the  amount  of  detail  provided,  (3)  the  extent  to  which  the 
police have corroborated the informant’s statements, and (4) 
the interval between the date of the events and the police of‐
ficer’s  application  for  the  search  warrant.  United  States  v. 
Searcy, 664 F.3d 1119, 1122 (7th Cir. 2011) (citing United States 
v. Garcia, 528 F.3d 481, 485–86 (7th Cir. 2008)). It is also signif‐
icant if an informant appears before the magistrate in person 
and  files  his  or  her  own  supportive  affidavit;  doing  so  af‐
fords the magistrate a greater opportunity to assess credibil‐
ity. Sims, 551 F.3d at 640 (citing United States v. Lloyd, 71 F.3d 
1256,  1263  (7th  Cir.  1995)).  Taken  as  a  whole,  these  factors 
support  the  initial  finding  of  probable  cause  by  the  Kanka‐
kee County judge. 
   Sutton challenges every prong of this analysis. However, 
there is no real issue regarding the CI’s firsthand knowledge. 
There  is  no  dispute  that  the  CI  swore  he  had  firsthand 
knowledge  of  Sutton’s  possession  of  cocaine  in  Foster’s 
apartment,  details  about  the  amount  of  cocaine  in  Sutton’s 
possession,  the  location  of  the  apartment  and  the  relation‐
ship between Sutton and Foster. Every piece of relevant evi‐
dence  in  the  affidavit  came  from  the  CI’s  firsthand 
knowledge. 
Specificity 
    Likewise, Sutton’s argument regarding the second factor, 
specificity  of  the  supporting  affidavits,  fails.  The  affidavits 
clearly establish that Sutton was in possession of an ounce of 
cocaine in the apartment and on a specific date. The CI fur‐
ther established a connection between Sutton and the apart‐
ment  by  describing  a  close,  personal  relationship  between 
Sutton  and  Foster.  While  an  ideal  affidavit  might  contain 
more  information  and  not  mistake  a  girlfriend  for  a  cousin, 
6                                                       No. 13‐1298 

the  information  here  is  sufficiently  specific  to  satisfy  this 
prong.  Indeed,  much  less  specific  affidavits  have  been 
properly  used  to  support  warrants.  See  e.g.,  Garcia,  528  F.3d 
at 486; Sims, 551 F.3d at 644. 
Corroboration 
    In  his  challenge  to  the  third  factor,  Sutton  argues  that 
none of the CI’s observations were corroborated. Despite this 
bald assertion, Lombardi did take sufficient steps to corrobo‐
rate  the  CI’s  information:  Lombardi  confirmed  that  Sutton 
was  “Cap”  by  searching  law  enforcement  databases;  Lom‐
bardi confirmed the CI’s identification of Sutton by showing 
the  CI  a  mugshot  of  Sutton;  Lombardi  drove  past  the  ad‐
dress  the  CI  identified  as  the  location  where  he  observed 
Sutton  with  the  cocaine;  and  Lombardi  verified  that  Foster 
was the tenant of the apartment after the CI informed Lom‐
bardi  of  the  relationship  between  Foster  and  Sutton.  Ulti‐
mately,  Lombardi  took  reasonable  steps  to  ensure  that  the 
CI’s  information  was  accurate—we  see  no  reason  why  we 
should find this corroboration insufficient. 
Staleness 
    Sutton  focuses  much  of  his  appeal  on  staleness.  He  ar‐
gues that the one to ten day period between the time the CI 
witnessed Sutton in the apartment with cocaine and the exe‐
cution of the search warrant is enough to render the warrant 
stale. First, we point out that we do not actually know how 
many  days  elapsed  between  the  CI’s  observation  of  Sutton 
and the search. Due to the sensitive nature of the CI’s infor‐
mation  a  range  was used  to  conceal  the  CI’s  identity,  rather 
than  revealing  on  precisely  which  day  the  CI  was  in  the 
apartment.  Thus,  the  information  could  have  been  as  much 
No. 13‐1298                                                            7 

as ten days old at the time of the search, but could have been 
as recent as one day old. 
    Sutton points out that the government has not cited any 
case where a warrant has been substantiated on the basis of 
a  single  occurrence  of  criminal  activity  outside  a  72‐hour 
window.  Sutton  may  be  correct  in  his  assertion,  but  the  ab‐
sence  of  such  precedent  does  not  create  a  72‐hour  rule.  In‐
deed,  there  is  no  bright  line  rule  for  determining  staleness. 
United  States  v.  Pappas,  592  F.3d  799,  803  (7th  Cir.  2010).  In‐
stead of setting a time limit for staleness, we consider the age 
of the CI’s information in conjunction with the rest of the fac‐
tors. See e.g., United States v. Pless, 982 F.2d 1118, 1125–26 (7th 
Cir. 1992). To the  extent  that ten  days  is  a  lengthier interval 
than usual, it is not so long as to completely dispel any belief 
that  a  search  would  be  fruitful—particularly  in  light  of  the 
fact that the CI had previously provided reliable information 
to law enforcement resulting in arrest and seizure of drugs. 
    Sutton  also  argues  that  the  warrant  was  impermissibly 
stale because the supporting affidavits did not establish reg‐
ularity of drug use or sale. While evidence of regularity may 
be helpful to determine how long a CI’s information will re‐
main useful, it is not a legal requirement. Instead, the affida‐
vits  must  provide  enough  information  to  lead  a  reasonably 
prudent person to believe a search would be fruitful. Harris, 
464  F.3d  at  738.  Because  the  circumstances  point  toward 
probable cause, this staleness argument fails as well. 
   Finally, Sutton argues that the warrant was stale because 
the  affidavits  do  not  establish  any  connection  between  the 
cocaine  and  the  apartment.  This  is  simply  not  true.  The  CI 
observed Sutton in possession of cocaine while he was in the 
apartment.  Without  any  other  connection,  this  fact  alone 
8                                                        No. 13‐1298 

might be insufficient. However, the CI’s information also es‐
tablished  an  undisputed  connection  between  Sutton  and 
Foster, the tenant of the apartment. Given Sutton’s close per‐
sonal  relationship  with  Foster,  Sutton’s  argument  that  there 
was no connection between the cocaine and the apartment is 
inaccurate. 
Credibility 
     In addition to challenging these four factors, Sutton chal‐
lenges the CI’s reliability on the grounds that he (1) erred in 
identifying the nature of Sutton and Foster’s relationship; (2) 
provided reliable information on only one prior occasion, six 
months removed; and (3) provided information to obtain le‐
niency on his own drug charges, making him inherently un‐
reliable. None of these arguments are availing. First, the mis‐
take  concerning  the  nature  of  Sutton  and  Foster’s  relation‐
ship  was,  as  the  district  court  determined,  de  minimis.  De‐
spite  the  mistake,  the  CI  still  accurately  described  a  close 
personal  relationship  between  Foster  and  Sutton.  For  sub‐
stantiating the warrant, the existence of a relationship is far 
more  material  than  what  exactly  the  relationship  was.  Sec‐
ond, the fact that the CI provided accurate information lead‐
ing  to  an  earlier  arrest  and  drug  seizure  weighs  in  favor  of 
credibility—the fact that he did this only once is not indica‐
tive of a lack of credibility. In fact, our case law suggests that 
a CI’s prior cooperation with police, if accurate, can compen‐
sate for an affidavit’s lack of specificity. See Searcy, 664 F.3d at 
1123–24.  Third,  this  court  has  rejected  the  argument  that  a 
CI’s  cooperation  for  leniency  is  inherently  unreliable.  See 
United States v. Olson, 408 F.3d 366, 371 (7th Cir. 2005). Final‐
ly, the CI personally appeared and presented his affidavit to 
the  county  judge,  allowing  the  judge  to  evaluate  his 
No. 13‐1298                                                          9 

knowledge  and  credibility.  Given  the  deference  we  give  to 
the judge’s finding of probable cause, this weighs significant‐
ly in favor of the CI’s credibility. See Sims, 551 F.3d at 644. 
   In light of the foregoing, it was reasonable for the issuing 
judge to conclude that a search would uncover illegal drugs. 
Therefore,  Sutton’s  arguments  are  insufficient  to  justify  re‐
versing  the  district  court’s  denial  of  Sutton’s  motion  to  sup‐
press. 
                                 II. 
    Both  parties  addressed  the  good  faith  exception  from 
United  States  v.  Leon,  468  U.S.  897  (1984).  However,  this  ex‐
ception is only relevant if the warrant at issue lacked proba‐
ble cause. Because we find it clear that probable cause exist‐
ed at the time the search warrant was issued, we see no need 
to address the good faith exception. 
   WE AFFIRM.